Citation Nr: 1718567	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-37 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the appellant is entitled to an apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits on behalf of their child.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1994 to May 1994 and from November 2004 to December 2006.  The Veteran was awarded the Purple Heart medal.  The appellant is the Veteran's former spouse and the mother of their child.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 decision of the VA Regional Office (RO) in Nashville, Tennessee, which determined that the appellant was not entitled to an apportionment of the Veteran's VA compensation benefits on behalf of their child.  The issue on appeal was previously remanded in November 2012 and August 2016.

This appeal was remanded most recently in August 2016 in order to afford the appellant a Board hearing at the RO, as she had requested in her VA Form 9 received in September 2009.  For the reasons set forth below, another remand of this matter is unfortunately required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that a claim for apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2016); see also 38 C.F.R. §§ 20.500-20.504, 20.713.

As noted, this case was remanded in August 2016 because the appellant had not yet been afforded the Board hearing at the RO she had requested in her September 2009 VA Form 9.

In its August 2016 remand directives, the Board directed the AOJ to schedule the appellant for a Travel Board hearing.  The AOJ was to notify the appellant, as well as the Veteran, of the hearing date in accordance with the procedures for contested claims.  

The record available to the Board contains no indication that the AOJ has complied with the August 2016 remand directives.  The Veteran was sent letters in November 2016 and February 2017 notifying him that he had been placed on the list of persons who had requested a Travel Board hearing.  Copies of these letters, however, were not provided to the appellant in accordance with contested claims procedures, nor is there any indication that the Board hearing requested by the appellant was scheduled.  

A hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2016).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2016), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

Under 38 C.F.R. § 20.713 (2016), if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  

Under the circumstances outlined above, a remand is unfortunately required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).


Accordingly, the case is REMANDED for the following action:

1.  The appellant (the Veteran's former spouse) should be scheduled, in accordance with appropriate procedures, for a hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 7107 (West 2014).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2016).

As this is a contested claim, appropriate procedures must also be observed, to include notifying the Veteran of the hearing and affording him the opportunity to present evidence and argument at the hearing.  38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. §§ 19.100-102, 20.500-504 (2016).  Again, a copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

3.  In the event the appellant withdraws her request for a Board hearing, that withdrawal, and all related correspondence, should be associated with the claims file.

4.  The case should be processed in accordance with established appellate practices, particularly those pertaining to contested claims, found at 38 C.F.R. §§ 19.100-19.102.

The parties have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



